           Case 1:20-cv-00826-SAB Document 9 Filed 08/10/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DOROTHY GRACE MARIE MARAGLINO, )                    Case No.: 1:20-cv-00826-SAB (PC)
                                    )
12              Plaintiff,          )
                                    )                    ORDER FOR PLAINTIFF TO SHOW CAUSE
13        v.                                             WHY ACTION SHOULD NOT BE DISMISSED
                                    )                    FOR FAILURE TO COMPLY WITH A COURT
14                                  )                    ORDER, FAILURE TO STATE A COGNIZABLE
     STATE OF CALIFORNIA, et al.,
                                    )                    CLAIM, AND FAILURE TO PROSECUTE
15                                  )
                Defendants.         )                    [ECF No. 8]
16                                  )
                                    )
17                                  )
18          Plaintiff Dorothy Grace Marie Maraglino is proceeding pro se and in forma pauperis in this
19   civil rights action pursuant to 42 U.S.C. § 1983.
20          On June 30, 2020, the Court screened Plaintiff’s complaint, found no cognizable claims, and
21   granted Plaintiff thirty days to file an amended complaint. (ECF No. 8.) Plaintiff has not filed an
22   amended complaint or otherwise responded to the Court’s June 30, 2020 order and the time to do so has
23   expired. Accordingly, within fourteen (14) days from the date of service of this order, Plaintiff shall
24   show cause in writing why the action should not be dismissed. (Id.) Plaintiff is warned that failure to
25   comply with this order will result in a recommendation to a District Judge that the instant action be
26   ///
27   ///
28

                                                         1
              Case 1:20-cv-00826-SAB Document 9 Filed 08/10/20 Page 2 of 2



1    dismissed, for failure to prosecute, failure to obey a court order, and failure to state a cognizable claim

2    for relief.

3
4    IT IS SO ORDERED.

5    Dated:        August 10, 2020
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
